Brovi.es, J.
1. Upon the trial of a criminal case, relevant incriminatory evidence procured by an unlawful search of the defendant’s premises is admissible in evidence against him. Duren v. City of Thomasville, 125 Ga. 1 (53 S. E. 14). See also Smith v. State, 144 Ga. 679 (87 S. E. 893); Id. 17 Ga. App. 693 (88 S. E. 42).
2. The evidence was sufficient to authorize the conviction of the accused, and the judge of the superior court did not err in overruling the petition for certiorari. Judgment affirmed.